DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Office Action in response to amendment filed on 30 October 2020. The present application claims 1-3, 5, 7-9 & 11-23, submitted on 30 October 2020 are pending.  Applicants' cancelation of claims 4, 6, & 10, indicated on 30 October 2020 has been acknowledged. The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to Walter (U.S. Patent No. 9,561,546).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Walter (U.S. Patent No. 9,561,546).
Regarding claim 11, Walter discloses  (Figure 2) an assembly (10) comprising an auger carriage (12) movably coupled to a support structure (14) to move between a raised position and a lowered position through operation of a drive mechanism (40) and (12) including a plurality of support arms (50) spaced to support handles (14a; 14b) of an auger (40; 60); and a throttle control structure (58) coupled to the support structure (14) and configured to engage a throttle lever (42) of the auger (40; 60) supported by the support arms (50) to maintain the throttle lever (42) in an idle position in the raised position and engage the throttle lever (42) as the auger carriage (12) moves from the raised position to the lowered position to rotate a blade of the auger (see Column 10, line 35-52).

Allowable Subject Matter
Claims 1-3, 5, 7-9 & 12-23 are objected to as being dependent upon a rejected base claim, but would be allowable independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731